                      Case 2:20-cv-00902-JCM-DJA Document 12 Filed 07/13/20 Page 1 of 2



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                    ***
                 7    PATRICK MERRITT,                                       Case No. 2:20-CV-902 JCM (DJA)
                 8                                           Plaintiff(s),                       ORDER
                 9            v.
               10     DOES 1-5,
               11                                          Defendant(s).
               12
               13             Presently before the court is the matter of Patrick Merritt v. Does 1-5, case number 2:20-
               14     cv-00902-JCM-DJA. This court sua sponte dismisses the fictitious defendants proffered by
               15     plaintiff.
               16             Plaintiff has brought this case against only fictitious defendants, Does 1 through 5,
               17     inclusive. This court and circuit have expressly disapproved of this practice. See Craig v.
               18     United States, 413 F.2d 854, 856 (9th Cir. 1969) (“There is no provision in the federal statutes or
               19     Federal Rules of Civil Procedure either authorizing or expressly prohibiting the use of fictitious
               20     parties.” ); Tolefree v. Ritz, 382 F.2d 566, 567 (9th Cir. 1967) (“[This case] was also properly
               21     dismissed as to the fictitious defendants. . . . If plaintiff later ascertains the names of additional
               22     persons he wishes to join as defendants, the Federal Rules of Civil Procedure provide a way of
               23     doing so.”); Sigurdson v. Del Guercio, 241 F.2d 480, 482 (9th Cir. 1956) (“It is inviting disaster
               24     to . . . allow fictitious persons to remain defendants if the complaint is still of record. Appropriate
               25     action has been taken by the trial court on its own motion in some such cases.”); see also
               26     Graziose v. Am. Home Prod. Corp., 202 F.R.D. 638, 643 (D. Nev. 2001) (“‘[G]enerally, ‘Doe’
               27     pleading is improper in federal court. . . . If there are unknown persons or entities, whose role is
               28

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-00902-JCM-DJA Document 12 Filed 07/13/20 Page 2 of 2



                1     known, that fact should be expressed in the complaint, but it is unnecessary and improper to
                2     include ‘Doe’ parties in the pleadings.”).
                3            District courts are empowered to act on its own discretion to dismiss fictitious
                4     defendants. Id.; see also McConnell v. Marine Engineers Beneficial Ass’n Ben. Plans, Dist. 1--
                5     Pac. Coast Dist., 526 F. Supp. 770, 774 (N.D. Cal. 1981) (“The practice of suing fictitious
                6     defendants has been disapproved in this circuit and a district court may act on its own motion in
                7     dismissing these unnamed defendants.”).         Especially where plaintiff has not offered any
                8     defendants other than its five fictitious defendants, judicial economy is served by this dismissal;
                9     possible procedural uncertainty is evaded. The underlying facts of this matter—where plaintiff
              10      does not know the identities of the individuals who allegedly represented themselves as Credit
              11      One Bank, N.A., (ECF No. 1)—and the pending attempt at intervention by Credit One Bank,
              12      N.A., (ECF No. 4), do not change this court’s decision. In light of the lack of remaining
              13      defendants in this matter, plaintiff’s claims are dismissed.
              14             Accordingly,
              15             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s claims be, and
              16      the same hereby are, DISMISSED without prejudice.
              17             The clerk is ordered to close the case accordingly.
              18             DATED July 13, 2020.
              19                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
